Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 3, 2019                                                                                  Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem
  158408(62)
                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
                                                                                                        Richard H. Bernstein
  In re ROBERT E. WHITTON REVOCABLE                                                                     Elizabeth T. Clement
  TRUST.                                                                                                Megan K. Cavanagh,
  _________________________________________                                                                              Justices


  MOLLY MICHALUK,
           Petitioner-Appellant,
                                                                     SC: 158408
  v                                                                  COA: 337828
                                                                     Oakland PC: 2016-372116-TV
  EDDIE WHITTON and RICHARD WHITTON,
  Successor Trustees of the ROBERT E. WHITTON
  REVOCABLE TRUST,
               Respondents-Appellees.
  _________________________________________/

         On order of the Chief Justice, the motion of respondents-appellees to extend the
  time for filing their supplemental brief is GRANTED. The supplemental brief will be
  accepted as timely filed if submitted on or before October 1, 2019.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 September 3, 2019

                                                                                Clerk